Citation Nr: 0434173	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back pain, 
status post laminectomy, secondary to a service-connected 
left ankle disorder.

2.  Entitlement to an increased rating for chronic left ankle 
arthralgias, secondary to multiple recurrent sprain injuries 
resulting in small avulsion fracture, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

A hearing was held in August 2004, before the undersigned 
Acting Veterans Law Judge sitting at the RO, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  

Both issues on appeal here are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

With respect to both issues on appeal here, the Board finds 
that a remand is warranted to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the VCAA.

The veteran testified before the undersigned in August 2004.  
At that time he testified regarding treatment received from 
various treatment providers for his service-connected left 
ankle disability and for his claimed low back disorder.  He 
testified about treatment received, including from Dr. Pratt 
at Hackley Hospital in Muskegon, Michigan; Lakeshore Hospital 
in Shelby, Michigan; and Memorial Hospital in Ludington, 
Michigan.  

At the time of the veteran's hearing, he also submitted a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each of the three treatment providers 
noted above.  On those forms, the veteran indicated that he 
had received the following treatment:  (1) back surgery in 
July 2000 from Dr. Pratt at Hackley Hospital, (2) ankle 
treatment from 2001 to 2003 at Memorial Medical Center; and 
(3) back and ankle treatment from 1996 to July 2004 at 
Lakeshore Hospital.  The claims file does not contain records 
of the back surgery in July 2000.  Review of the claims file 
further shows only records of ankle treatment at Memorial 
Medical Center in April 2002; and of ankle treatment in July 
and August 2002 at Lakeshore Hospital.  

The RO should attempt to obtain copies of treatment records 
as indicated in the three VA Forms 21-4142 submitted at the 
time of the veteran's hearing in August 2004.

The veteran should also be asked to provide any other medical 
evidence pertaining to the low back disorder (service 
connection) and left ankle (increased rating) claims on 
appeal, including any evidence indicating that a low back 
disability has been diagnosed and determined by medical 
evidence to be related to his service-connected left ankle 
disability.

With respect to the service-connection claim, a disability 
that is proximately due to or the result of a service 
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310(a) (2004).  Secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service connected disorder.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  After an attempt is 
made to obtain the foregoing evidence, the RO should 
determine whether an examination opinion is necessary prior 
to consideration of the veteran's claims of entitlement to 
(1) service connection for low back pain, status post 
laminectomy; and (2) an increased rating for chronic left 
ankle arthralgias, secondary to multiple recurrent sprain 
injuries resulting in small avulsion fracture.  The foregoing 
evidence, including from potential new examination, could 
include findings or conclusions useful to the adjudication of 
the veteran's claims.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority. Such action should 
include informing the veteran of the type 
of evidence needed to support his claims 
and of whether he or VA is responsible 
for obtaining such evidence.

2.  The veteran should, in any case, be 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for any left ankle or low 
back disabilities since service 
discharge.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.  Specifically, the RO should 
obtain any outstanding records from any 
VA Medical Center or other VA medical 
facility, and private treatment sources, 
including the following: 

(i)	Hackley Hospital, in Muskegon, 
Michigan, and Dr. Pratt, who 
reportedly operated on the veteran's 
back in July 2000 at Hackley 
Hospital, for records associated 
with that treatment; 
(ii)	Lakeshore Hospital, in Shelby, 
Michigan, for records of back and 
ankle treatment, dated from 1996 to 
July 2004; and 
(iii)	Memorial Medical Center, in 
Ludington, Michigan, for records of 
ankle treatment, dated from 2001 to 
2003. 

3.  After the above development has been 
completed and all outstanding medical 
records have been associated with the 
claims file, the RO should determine 
whether the veteran should be afforded VA 
orthopedic examination with respect to 
both claims on appeal, and schedule one 
if necessary.  If the RO determines that 
an examination is not necessary, it 
should explain the reasons and bases for 
its decision.

4.  After completing the above actions, 
the RO should readjudicate the veteran's 
claims of entitlement to (i) service 
connection for low back pain, status post 
laminectomy, secondary to the service-
connected left ankle disorder, 
considering 38 C.F.R. § 3.310 and Allen, 
7 Vet. App. at 448; and (ii) an increased 
rating for chronic left ankle 
arthralgias, secondary to multiple 
recurrent sprain injuries resulting in 
small avulsion fracture.  If the claims 
remain denied the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The purpose of this 
remand is to comply with governing adjudicative procedures. 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




